     Case 3:20-cv-00951-B Document 1-6 Filed 04/17/20                  Page 1 of 2 PageID 53




                                 United States District Court
                                 Northern District of Texas

                        Supplemental Civil Cover Sheet for Cases
                              Removed from State Court
     This form must be attached to the Civil Cover Sheet at the time the case is filed in the
           U.S. District Clerk’s Office. Additional sheets may be used as necessary.

1.       State Court Information:

         Please identify the court from which the case is being removed and specify the number
         assigned to the case in that court.

                Court                                          Case Number

                44th District Court,                           DC-20-04448
                Dallas County, Texas

2.       Style of the Case:

         Pio Bingabing, Individually and as Personal Representative of the Estate of Emily Bingabing
         vs. The Estate of Rashad Warren and Wal-Mart Stores Texas, LLC d/b/a Walmart #3406

         Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s),
         Crossclaimant(s) and Third Party Claimant(s) still remaining in the case and indicate their
         party type. Also, please list the attorney(s) of record for each party named and include their
         bar number, firm name, correct mailing address, and phone number (including area code.)

                Party and Party Type                                   Attorney(s)


            Pio Bingabing, Individually and as       M. Paul Skrabanek
            Personal Representative of the Estate    Texas Bar No. 24063005
            of Emily Bingabing                       Pierce Skrabanek, PLLC
            Plaintiff                                3701 Kirby Drive, Suite 760
                                                     Houston, TX 77098
                                                     (832) 690-7000

            Wal-Mart Stores Texas, LLC               Ramona Martinez
            d/b/a Walmart #3406                      Texas Bar No. 13144010
            Defendant                                Cobb Martinez Woodward PLLC
                                                     1700 Pacific Avenue, Suite 3100
                                                     Dallas, Texas 75201
                                                     (214) 220-5202

            The Estate of Rashad Warren              Unserved Named Defendant
     Case 3:20-cv-00951-B Document 1-6 Filed 04/17/20                Page 2 of 2 PageID 54


Supplemental Civil Cover Sheet
Page 2



3.      Jury Demand:

        Was a Jury Demand made in State Court?               Yes      X              No    _    _

                If "Yes," by which party and on what date?

                Plaintiff                                            March 17, 2020
                Party                                                Date

                Defendant                                            April 10, 2020
                Party                                                Date

4.      Answer:

        Was an Answer made in State Court?            Yes      X     No      _____

                If "Yes," by which party and on what date?

                Defendant filed its Original Answer on April 10, 2020.

5.      Unserved Parties:

        The Estate of Rashad Warren.

6.      Nonsuited, Dismissed or Terminated Parties:

        Please indicate any changes from the style on the State Court papers and the reason for that
        change:

        None.

7.      Claims of the Parties:

        The filing party submits the following summary of the remaining claims of each party in
        this litigation:

                 Party                                        Claim(s)

                Plaintiff                    Injury and damages due to Plaintiff being
                                             fatally shot after being stalked by Defendant
                                             Warren while on Defendant’s premises.
